261 F.2d 838
William H. CHAPMAN, Appellant,v.Ralph W. ALVIS, as Warden, Ohio Penitentiary, Appellee.
No. 13546.
United States Court of Appeals Sixth Circuit.
December 17, 1958.

Appeal from the United States District Court for the Southern District of Ohio, Columbus; Lester L. Cecil, Judge.
Wm. B. Shaffer, Jr., Cincinnati, Ohio, for appellant.
Wm. Saxbe, Atty. Gen., and Wm. M. Vance, Columbus, Ohio, for appellee.
Before SIMONS and MARTIN, Circuit Judges, and FREEMAN, District Judge.
PER CURIAM.


1
This appeal from a denial of an application for a writ of habeas corpus in the United States District Court, has been heard and considered upon the oral argument and briefs of the petitioner and attorneys for both parties and upon the record in the case; and it appearing that the petitioner has made no showing of any error in the order of the District Judge, and that Judge Cecil reached an entirely correct result;


2
The order of the District Court is affirmed.